DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6/1/2022 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/1/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartke et al. (US 20110174545).
Regarding claim 1: Hartke discloses a horizontal directional drill 10, 12 comprising a chassis defining a front end 50 and a rear end 52 and a longitudinal axis extending between the front and rear ends (Fig. 1; [0038], [0041], [0061]). Hartke discloses drive members 180 adapted to propel the chassis over a ground surface (Fig. 1; [0042]). Hartke discloses a drill drive system 14 attached to the chassis and adapted to rotate and axially advance a drill string (Fig. 1; [0042]). Hartke discloses an anchor 20 located proximate the front end of the chassis, that the anchor comprises a ground-engaging foot 20 extending transversely to the longitudinal axis, and that the foot is adapted to pivot about a pivot axis located at or near a transverse center of the foot (Figs. 1-3;  [0041]). 
Claims 1-3, 5-10, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bunker et al. (US 5555947).
Regarding claims 1, 5-6, and 12: Bunker discloses a horizontal directional drill 2 comprising a chassis 4 defining a front end  and a rear end  and a longitudinal axis extending between the front and rear ends (Figs. 1, 2; col. 3, lines 5-19). Bunker discloses drive members 166, 188 adapted to propel the chassis over a ground surface (Figs. 1, 2; col. 6, lines 43-51). Bunker discloses a drill drive system 76, 78, 80 attached to the chassis and adapted to rotate and axially advance a drill string (Figs. 1, 2; col. 3, line 55-col. 4, line 7). Bunker discloses an anchor 148, 150 located proximate the front end of the chassis, that the anchor comprises a ground-engaging foot 148 extending transversely to the longitudinal axis, and that the foot is adapted to pivot about a pivot axis located at or near a transverse center of the foot (Figs. 1-2;  col. 5, lines 54-67). 
Bunker discloses a stabilizer 168 located proximate the rear end of the chassis (Figs. 1-2;  col. 6, lines 10-24). Bunker discloses that the stabilizer comprises a stabilizing foot also extending transversely to the longitudinal axis, and wherein the stabilizing foot is movable between a transport position and a ground-engaging position (Figs. 1-2;  col. 6, lines 10-24). 
Regarding claim 2: Bunker discloses that the pivot axis extends between the front and rear ends of the chassis (Figs. 1-2;  col. 5, lines 54-67). 
Regarding claim 3: Bunker discloses that the foot is adapted to pivot about a secondary pivot axis orthogonal to the pivot axis (Figs. 1-2;  col. 5, lines 54-67). 
Regarding claim 7: Bunker discloses that the stabilizing foot is attached to an arm extending rearwardly from the chassis (Figs. 1-2;  col. 6, lines 10-24 - the arm can be defined by several structures shown in Figs. 1 and 2 as well as described in the cited section). 
Regarding claim 8: Bunker discloses a length of the arm 174 is adjustable (Figs. 1-2;  col. 6, lines 10-24). 
Regarding claim 9: Bunker discloses that the stabilizing foot is pivotally attached to the arm via an arm pivot (Figs. 1-2;  col. 6, lines 10-24). 
Regarding claim 10: Bunker discloses an actuator adapted to change an orientation of the stabilizing foot, about the arm pivot, relative to the arm (Figs. 1-2;  col. 6, lines 10-24 - the arm assembly is an actuator). 
Regarding claim 13: Bunker discloses that the rear stabilizer further comprises an arm extending rearwardly from the chassis and that the arm adapted to pivot relative to the chassis to move the stabilizing foot between the transport position and the ground- engaging position (Figs. 1-2;  col. 6, lines 10-24 - the arm can be defined by several structures shown in Figs. 1 and 2 as well as described in the cited section). 
Regarding claim 14: Bunker discloses a connection area where a drill rod is positioned when being connected to or disconnected from the drill string and a front rest positioned proximate the front end of the chassis and adapted to support a forward portion of the drill rod as it is being connected to or disconnected from the drill string (Figs. 1-2;  col. 3, lines 5-19 - see front of chassis - 20, 22, 23, 24). 
Regarding claim 15: Bunker discloses a rear rest positioned proximate the drill drive system and adapted to support a rear portion of the drill rod as it is being connected to or disconnected from the drill string (Fig. 2;  col. 4, lines 6-22 - see mid-rear 3of chassis - 76, 92, 194). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bunker et al. (US 5555947) in view of McGriff et al. (US 6497296).
Bunker discloses the invention substantially as claimed and as discussed above.
Regarding claim 4: Bunker does not explicitly disclose screws adapted to secure the foot to the ground surface. McGriff discloses screws 124, 138 adapted to secure the foot to the ground surface. Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have added the screw assembly of McGriff to the assembly of Bunker so as to include screws adapted to secure the foot to the ground surface so that the piston. As both Bunker and McGriff are concerned with foot stability, as Bunker is silent regarding screws (but instead discloses removable hammered pegs - col. 7, lines 36-45), and as auger type anchors are very well-known in the art, it would have been within routine skill to have configured the foot of Bunker to comprise screws. Such a configuration and such a simple addition/modification would have been predictable with a reasonable expectation for success and no unexpected results. 
Regarding claim 11: Bunker, as modified by McGriff, does not explicitly disclose that a length of the stabilizing foot is adjustable. However, McGriff explicitly discloses that the front ground engaging foot is adjustable 164, 166 (McGriff - Fig. 3; col. 6, lines 6-32). Further, McGriff shows a stabilizer located proximate the rear end of the chassis (McGriff - Fig. 1 - the rear stabilizer is unnumbered and McGriff is silent as to any description of the rear foot). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the rear stabilizing foot of Bunker, as modified by McGriff, so that a length of the stabilizing foot is adjustable as taught by McGriff (adjusting the length of at least the front stabilizer). As both Bunker and McGriff are concerned with foot stability, as McGriff is silent regarding the configuration of the rear stabilizer, and as McGriff teaches an adjustable length stabilizer, it would have been within routine skill to have configured the rear foot of Bunker, as modified by McGriff, to be adjustable so as to avoid obstacles (e.g., rocks, tree roots, etc.) in the ground, to accommodate uneven ground conditions, or simply to maximize the spacing between the anchors. Such a configuration would have been predictable with a reasonable expectation for success and no unexpected results. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Metcalf et al (US 20190338606), Hartke et al. (US 20140144707), Schuermann et al. (US 3930668), and Guertin et al (US 20180363443) discloses many of the claimed structures including a front and rear pivoting stabilizers, drill drives, and drill pipe supports, extending arms, and actuators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Taras P Bemko/
Primary Examiner, Art Unit 3672
6/14/2022